&.   T.J.   Crowe,     Becretary
Texrr &ate Board of Medical Exemlners
918 %XBB  Bank Building
Dall~r 2, Texar
Dear sir:                              Oplnlon   No. O-6292
                                       Ret   Authority OS Boardto lasue new or
                                             amended license certltla~te, and
                                             related questiona.
                     We quote from your request   for advice   06 followsr
                “The following statement of facts,  as re-
      flected  by the rea6onB of this office,  Is given for
      your Mormatlon      ln arriving at our request for an
      opinfon:
                “On June 16, 1934, Dr. Merrill SImpron Bart-
      le$t filed an application    for examlnatlon with thin
      Board, The application    contained the required lnior-
      matlon, showing tl?Jt he had graduated from high
      Bchool, had received an A,B. Wgree and 8 B. So. de-
      gree, and on Uay 31, 1934, had received the D.O.
      degree from the KlrkBvIlle College of OBteop8thy and
      Surgery, which college 1s recognized by this Board aa
      meeting the requirements   ofa ‘reputable medlcal 8chool.l
      He InIcoeBB~lly peased the examlnatlon and war granted
      license aertli’lcate No. B-3535 on July 31, 1934, Thla
      llcenme aertlflcate   had lettered thereon the ‘D.0.’
      degreeafter Dr. Bartlett’s      n&me.
                  “On November 13, 1944, Dr. Herr111 Slmpron
      Bartlett filed an application for examination with
      this Board certlfylng    that he had attended the Unlver-
      elty of Oklahoma School for two terms, 1940-42, and
      the Unlverslt     of Tennessee School of Medicine for two
                     4i graduating from the UnlverBlty of
      ~~~~~B~%ho~l        of Medicine on June 12 1344     Both
      univeraltfes    meet the requirements of e'*repu~eble
      medical school.'     Dr. Bartlett deslree  another license
      certltloate    that will give him the 'M.D.' degree after
      his name inBtead of the’D.0,’ degree, and 4183 to have
      hla records with this Board to show that he ir a
      licensed Doctor of Medicine and entitled     to the prlvl-
      legea and courteales extended licensed doctors of
      medlclne.
Dr.   T.J.    Crowe,page 2                                                        0-62gr,


                      *At the November Neeting    0r   the Board        all
               8 lttendma ederlzedto give
       memb er In                                       R.   Bertiett         a
       new 1lcenBe aertiflcBte    without
       showing that he la e Doctor of
       Of the &Brd   thou&t Dr. Bartlett rhould be m~~lred
       to be n-examined    ln the mqulred    twelve aubjeatr,
       if the Bo6rd had legal authority to grant him a new
       llceneeoertlflcate,     or l dupllaate oertlfloate.
                 “The Texa8 State Board of Xedleal Rxamlnera,
       under oertalnconditions      re-1aBuer  a lloenae certl-
       floate referred to aa a (duplicate’      which in reality
       IB not a duplicate of the original iloenae aertiilcate
       In that it I8 given a new number,new date, and the
       dgnatuma of the members of the Board granting the
       new or *duplicBte~ certlficmte,     lnatead 0r those on
        the   original.
                   “The applicant for a ‘duplicate’     llaezme
       certlflcate      must iWnlah lnformatlon to this Board,
       under oath, such as medleal uohool, dates, number of
       old certificate,      etc.   If certificate  is 1oBt (as by
       fire), a oertlfled       copy from the DIBtrIct Clerk’8
      Offloe must be furnlahed thla office.         In the ease of
       a ohange of name a certified         oopy of the orderof
       court grantin& tie ohange of name, or If a woman
      phyalalm ohanges name, a oertlfled  copy c+ the marrf-
       age certificate mU8t be filed in this OffICe.  When
        the new llamae certlfloate      IO granted (and It Is re-
        ferred    to on our reawds am a *dupllcaCe~), it ahow
        on the face Of the certlflcate     that It war granted upon
        ~wrltten exemlnatlon (Qlv
                         Issued on  e?&~~~i~~~~l~;l
        certlflate    ir granted on a 0
        certlfloate    an&etbe rent to thia OfflaO 60 be dertzoyed
        prior       to the sendingout of the neu or ~dupllaate~aer-
        tlflcate,    All district Cle~ka ln the oountlea in whloh                           V
        the origlxtal oertlflcate  w&w recordedere notlfledto
        cancel the recording of the original certificate.
                       “The Brmrd ts requesting   your opinion on             the
        followingquestions;
                  “1.  Does the Texas State &mrd of Medical
        Examiners have authority to grant a new llcenrre certl-
        flcate,  or 8dupllcate’ 88 referred to above baaed on
        the above statement of facto,   omitting the ‘D.0.’ de-
        gree and placing thereon the ‘M.D.’ degree7
                  “2, Does the Texas State Doerd of Medical
        Rarr,Inershave authority to grant a new license cer--
        tlflcate,  based on the above statement of facta,
        omfttlng the ‘0.0.’ degree and placing thereon the
        ‘M.D.’ degree, and also omitting from the certlflcste
        the parenthetical    insertion ‘given ln lleu of License
        NO.               lamed on (date)    , ( but carried an our
        records ae e ldupllcatej’*
.    -


    or.   T.J.    Crowe,         Pfue    3                                       o-6292




                         “If question No. 1 la anawered lq the afflrm-
             ltlve    the follwlng questionrued8 no answer.
                       “W. Merrill Slmpaon Bartlett,   above referred
             to ln the atatement 0s facts, paaaed a written examlna-
             tlon before the Tenneeeee State BoaM of Uedloal &amlners
             and wa6 granted a lloelue aertIfloate   by that Board baaed
             upon hla graduation Frau medical aohool.    Fuss realprocates
             with the State of Tenneaaee.
                           ‘3.     Since P.
                                      Bartlett ham a ldoenee certiil-
             cate to praotlae           and surgery In the State 0s
                                         medicine
             Texa6, and can meet 011 quallfloationa  required for re-
             clproisity, may this Board grant him a lICeMe by MOIprM!Ity                     with
             Tenneaeee thue giving him two license aertlflcatea   ln the
             State 0s baxart”
                     It eeenw clear from a caretul examInatlon of Articles   4495
    to 4512 and particularly     Article 4591 deallng with appllcantta to
    practice medicine ln thle State thnt a person hevlng once successfully
    passed the examination on all the prescribed      aubjecta should not be
    required to take another or aubaequent examlnatlon upon the aeme aubJect8,
    after quallfylng    to practloe another aahool or ayatem of medicine.    Thle
    statute does not even suggest that a second UamInatlon ahould be required,
    This Is made entirely clear by Article 4fjo3 which requires that 611
    applicanta,   irrespective   of the school or system to which they belong,
    shall be examinedby Identical       quoations.
                         Both Articles 4501 and 4503 authorize the Boerd to adopt
    appropriate        rulea on proaedure to tory on It8 duties under the Act.
                           We believe        the Board la authorized under the faata stated
    either       (1) to grant           a new N.D. llaenae,or, (2) having granted t new
    llcenae,         mey omit mm             the llcenffeez
                                           apeclal wording such 68 glVt?n
     ln lieu OS Licenae No.                  The wordlng on auah licenses1s
    not fixed by atatute bki$        uea&, auetom or by rule or regulation
    of the Board conalstent with the Act. Any wording that IB approved by
    the Board, not Inconsistent with the Act, may be used In the license.
                   H~vlng answered your questiona                   1 and 2 affinaotlvely,     your
     qua&Ion 3 does not require an answer,
                                                     Very truly your8
                                                     A!M!OFGZY GRZKRAL
                                                                     OF ‘EXAS
                                                     Fiy e/ albert Hooper
                                                            Elbert Hooper
     Eitdbtwc                                               Assistant
     APPRuvEDlUC5 1944
     B/QRovKR25l3LLA
     Al”lWNEYGI3XEIULOF TEXAS
     Approved Opinion CorPnlttoe by S/BwB Cfiam